DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-13, 15-16, 23-24 and 26-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Raffle et al. (US 2017/0329398).
Regarding claims 1 and 23, Raffle discloses, a viewing apparatus (Figs. 1, 5 and 7-9) comprising: 
(a) a headset (110, 200) having at least one viewing lens (215) and adapted to be juxtaposed, in a viewing mode, to a face of a user (Para. 0021 and 0041), such that an eye (225) of the user is aligned with the viewing lens; 

(i) a cellphone receiving arrangement (235) for fixedly receiving the cellphone in a viewing position; and 
(ii) an on-board optical arrangement including at least one optical angle modifier (505); and 
(c) an optical splitter (230), disposed within the viewing apparatus; the headset, the cellphone receiving arrangement, and the optical arrangement adapted such that, in a viewing mode, in which the adaptor arrangement is reversibly attached to the headset (Para. 0026-0030 and 0033), and in which the cellphone is fixed in the viewing position, a display screen of the cellphone faces the at least one viewing lens of the headset (Para. 0026-0030 and 0033); 
wherein the optical splitter and the on-board optical arrangement are adapted to simultaneously establish, in the viewing mode, a first optical path between a first viewing lens of the at least one viewing lens of the headset and at least first camera lens (Para. 0026-0030 and 0033) of the at least one camera lens (240); and a second optical path between the display screen of the cellphone and the first viewing lens (Para. 0026-0030 and 0033); 
wherein the optical splitter is optically disposed on the first optical path, between the viewing lens and the at least one optical angle modifier (see Fig. 5); 
wherein the at least one optical angle modifier is optically disposed on the first optical path, between the at least one optical splitter and the first camera lens (see Fig. 5); and 

Regarding claim 2, Raffle discloses, the mobile computing device (900), the mobile computing device further including a computer processor (905) adapted, during a viewing event in the viewing mode, to record eye movement information of at least one of the eyes, using the camera lens of the mobile computing device (Para. 0035 and 905).
Regarding claim 6, Raffle discloses, the at least one optical splitter includes a beamsplitter (230).
Regarding claim 7, Raffle discloses, the at least one optical angle modifier includes at least one mirror (505).
Regarding claim 8, Raffle discloses, the headset includes a viewing recess (see Figs. 1, 5).
Regarding claim 9, Raffle discloses, the viewing recess is adapted such that, with a face of the user juxtaposed thereto in the viewing mode, a viewing chamber is formed (see Figs. 1, 5).
Regarding claim 10, Raffle discloses, a light source (510-515) arrangement including a light source, and adapted, in the viewing mode, to provide light within the viewing recess.
Regarding claim 11, Raffle discloses, the light source is directed towards an inner wall of the viewing recess (see Fig. 5).
Regarding claim 12, Raffle discloses, the light source arrangement includes a light diffuser, optically disposed between the light source and at least one of the viewing lens and a position of the eye of the user, when viewing through the viewing lens, in the viewing mode (510-515).
claim 13, Raffle discloses, the light source includes a light-emitting diode (LED) (510-515).
Regarding claim 15, Raffle discloses, at least one of the at least one optical splitter is a glass plane having partial reflectivity, optionally within a range of 2 to 30% (230).
Regarding claim 16, Raffle discloses, at least in the viewing mode, the optical arrangement is disposed in an optical chamber (see Fig. 5).
Regarding claim 24, Raffle discloses, the optical splitter is part of the adaptor arrangement (230).
Regarding claim 26, Raffle discloses, the adaptor arrangement is a monolithic adaptor arrangement (Para. 0021, 0041 and see Fig. 5).
Regarding claim 27, Raffle discloses, the adaptor arrangement is adapted to fix a particular cellphone in a single or pre-determined position (Para. 0026-0030, 0033 and see Figs. 1 and 5).
Regarding claim 28, Raffle discloses, the camera lens of a particular cellphone is disposed in a particular position, and wherein the adaptor arrangement, including the onboard optical arrangement, is adapted for the particular cellphone and the particular position of the camera lens, such that, with the particular cellphone fixed in the viewing position, the optical angle modifier nearest the camera lens is optically aligned with the camera lens, both being disposed on the first optical path (Para. 0026-0030, 0033 and see Figs. 1 and 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Raffle et al. (US 2017/0329398) as applied to claim 10 above, in view of Salvati (US 2016/0249805).
Raffle remains as applied to claim 10 above.
Raffle does not disclose the light source includes a flash from the cellphone, and the light source arrangement includes an optical conduit for delivering light from the flash to the viewing recess.
Salvati teaches, from the same field of endeavor that in an apparatus that it would have been desirable to make the light source includes a flash from the cellphone, and the light source arrangement includes an optical conduit for delivering light from the flash to the viewing recess (Para. 0013 and 127 of Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the light source includes a flash from the cellphone, and the light source arrangement includes an optical conduit for delivering light from the flash to the viewing recess as taught by the apparatus of Salvati in the apparatus of Raffle since Salvati it is known to include these features in an apparatus for the purpose of providing a low cost apparatus that adequately illuminates a target of interest. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Raffle et al. (US 2017/0329398) as applied to claim 16 above.
Raffle remains as applied to claim 16 above.
Raffle does not explicitly disclose at least one internal wall of the optical chamber is a light-absorbing wall that is black and/or matte. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make at least one internal wall of the optical chamber is a light-absorbing wall that is black and/or matte for the purpose of providing an apparatus that effectively absorbs/removes any unwanted or stray light.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Raffle et al. (US 2017/0329398) as applied to claim 1 above, in view of Krames et al. (US 2016/0273717).
Raffle remains as applied to claim 1 above.
Raffle does not disclose a cellphone screen filter optically disposed between the cellphone screen and the optical splitter, and adapted and oriented to filter at least a portion of low-angle light emanating from the screen in the direction of the optical angle modifier closest to the camera lens, the low-angle light being at most 50.degree..
Krames teaches, from the same field of endeavor that in an apparatus that it would have been desirable to make a cellphone screen filter optically disposed between the cellphone screen and the optical splitter, and adapted and oriented to filter at least a portion of low-angle light emanating from the screen in the direction of the optical angle modifier closest to the camera lens, the low-angle light being at most 50.degree. (Para. 0440).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cobb et al. (US 2017/0212352) discloses a viewing apparatus comprising a headset, a holding case, and an optical arrangement including at least one angle modifier and at least one optical splitter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            09/07/2021